Citation Nr: 0631799	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-10 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for degenerative joint disease of the right ankle.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from November 1974 to 
December 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 RO decision that awarded 
service connection and a 10 percent rating for a right ankle 
disability and that denied service connection for a right 
knee disability. In February 2006, the RO increased the 
rating for the right ankle disability to 20 percent.

Previously, the veteran's appeal had included a claim for 
service connection for a low back disability.  However, in 
June 2005, the RO awarded service connection for that low 
back disability.  Therefore, that issue is not before the 
Board in this appeal.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for an equitable disposition of 
the claims.

2.   The service-connected right ankle disability is not 
manifested by ankylosis.

3.  The veteran did not have any symptoms involving his 
right knee during service or for many years thereafter.  He 
does not currently have a diagnosed right knee condition.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the right ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107  (West 2002 & 
West Supp. 2005)); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
(DCs) 5003, 5270, 5271 (2006).

2.  A right knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & West Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 
5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice must: (1) 
inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in March 2002 and April 2006; 
rating decisions in November 2002 and February 2006; a 
statement of the case in January 2004; and supplemental 
statements of the case in June 2005 and February 2006.  The 
March 2002 letter preceded the initial adjudicative decision 
by the RO on the issue of service connection for a right 
knee disability (that is, the November 2002 rating 
decision), and it set forth substantially all of the 
required elements of VA's duty to notify claimants.  Also, 
all the documents discussed specific evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any 
evidence in the appellant's possession.  The Board finds 
that even if there is any defect with regard to the timing 
or content of any of the notices sent prior to the RO's 
initial adjudication in November 2002, that defect is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt 
of the required notice.  Indeed, the RO effectively complied 
with all of the required elements under VA's duty to notify 
claimants in an April 2006 letter, prior to the last 
adjudication here (a June 2006 supplemental statement of the 
case, which adjudicated both issues on appeal).  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA satisfied its duty to notify 
the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  In particular, VA has 
obtained all identified VA medical treatment records.  VA 
has examined the veteran several times.  The appellant has 
not referred to any additional, unobtained, relevant 
evidence.  Thus, VA has satisfied both the notice and duty 
to assist provisions of the law. The Board now turns to the 
merits of the claims.
 
Increased rating for a right ankle disability
 
Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation is assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

This case is an "initial" rating case because the veteran 
appealed from a decision initially granting service 
connection for a right ankle disability.  Thus, the Board 
considers the propriety of "staged ratings" for the 
disability over the period of time since service connection 
became effective.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

The veteran's service-connected right ankle disability 
(degenerative arthritis associated with pes planus of the 
right foot) is now rated 20 percent disabling.  He veteran 
seeks an increased rating.  He describes various limitations 
due to the right ankle disability, as well as continuing 
pain.  

Degenerative arthritis is rated under limitation of motion 
codes of the affected parts.  38 C.F.R. § 4.71a, DC 5003.  
Where the medical evidence demonstrates at least a 
noncompensable rating assignment based on limitation of 
motion, a separate 10 percent rating for arthritis is 
warranted under the code for limitation of motion.  Where 
the evidence does not reveal limitation of motion sufficient 
to satisfy the criteria for at least a noncompensable 
evaluation under those diagnostic codes pertaining to 
limitation of motion, a separate rating may nonetheless be 
assigned for arthritis under DC 5003 and 38 C.F.R. § 4.59 if 
range of motion is inhibited by pain.  VAOPGCPREC 9-98 (Aug. 
14, 1998); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  
In this case, there is limitation of motion of the right 
ankle.

Thus, turning to the limitation of motion codes, the Board 
notes that normal ankle joint motion is from 0 to 20 degrees 
of dorsiflexion and from 0 to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.  The veteran already receives 
the maximum allowable rating (20 percent) based on marked 
limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.  

But higher ratings are potentially available by analogy to 
the criteria for ankle ankylosis.  A 20 percent rating is 
warranted for ankle ankylosis in plantar flexion that is 
less than 30 degrees.  A 30 percent rating is warranted for 
ankle ankylosis in plantar flexion that is between 30 and 40 
degrees or in dorsiflexion that is between 0 and 10 degrees.  
A 40 percent rating is warranted for ankle ankylosis in 
plantar flexion at more than 40 degrees, in dorsiflexion a 
more than 10 degrees, or with abduction, adduction, 
inversion, or eversion deformity.  The maximum rating under 
these criteria is 40 percent.  38 C.F.R. § 4.71a, DC 5270.

In determining the degree of limitation of motion, the Board 
must consider the provisions of 38 C.F.R. §§ 4.10, 4.40 and 
4.45 involving limitation of motion due to pain, 
fatigability, repetitive motion, and several other factors.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA outpatient medical records reflect occasional complaints 
for increasing right ankle pain, as well as other orthopedic 
issues, such as painful flat feet with calluses and hammer 
toes and low back problems.  (The Board notes that service 
connection was recently established for a low back 
disability and that pes planus has been separately service-
connected.)   

The chief of the podiatry section at a VA medical facility 
wrote in September 1997 that the veteran had arthritis of 
the right foot that would continue to progress.  

A January 1998 VA X-ray showed no acute fracture, 
dislocation, or other osseous abnormality of the right 
ankle.  But in August 1998, the veteran sustained an 
inversion sprain of his right ankle after stepping from a 
curb, with continuing pain.  A January 1999 X-ray showed 
degenerative changes of the talonavicular joint, with no 
other fracture or abnormality.  

On a July 2002 VA examination, the veteran's walking was 
normal, without any antalgic gait.  There was no swelling or 
heat of the right ankle.  Dorsiflexion of the right ankle 
was 20 degrees; plantar flexion was 30 degrees (compared 
with 45 degrees of plantar flexion for the left ankle); 
inversion was 10 degrees (compared with 20 degrees of 
inversion on the left); and eversion was 10 degrees 
(compared with 15 degrees on the left).  There was 
tenderness at the Achilles tendon, the tibialis posterior 
tendon area, and the peroneal longus tendon area on the 
right side.  An X-ray showed mild to moderate degenerative 
changes of the right ankle.  The examiner commented that the 
X-ray findings were "significantly advanced" from earlier 
tests in 1994 and that the right ankle degenerative 
arthritis had been advancing yearly.  The diagnoses included 
tendonitis of the Achilles tendon and limited right ankle 
range of motion.  

Thus, despite medical statements indicating a worsening of 
the veteran's right ankle disability, the evidence up to 
this point does not show ankle ankylosis to the degrees 
contemplated under DC 5270 or evidence of eversion or 
inversion deformity.  Moreover, while plantar flexion was to 
only 30 degrees on the July 2002 VA examination, the veteran 
could still move the ankle, and the joint was not ankylosed 
between 30 and 40 degrees.

On VA joints examination on December 13, 2005, the veteran 
complained of constant sharp and dull right ankle pain in 
the medial aspect of the ankle, as well as on-and-off 
weakness and constant stiffness.  Although he denied any 
heat, redness, instability, giving way, or locking of the 
right ankle, he stated that the ankle would swell if he 
stood for too long.  He described fatigability after walking 
for two to three blocks and aggravation of pain when 
standing for 15 to 20 minutes.  He took Motrin for the pain. 
Also, flare-ups would last for two to three days and 
occurred when standing or walking for prolonged times.  
Since his job was as a house manager, he could sit down and 
perform his job.  However, he had missed work four times in 
the past year.  Objectively, there was no swelling or 
erythema of the right ankle.  His gait was antalgic.  He 
also walked with a flat foot and hammer toes.  Dorsiflexion 
of the right ankle was 0 to 10 degrees (out of a normal 
range of 0 to 20 degrees).  Plantar flexion was 0 to 20 
degrees (out of a normal range of 0 to 45 degrees), with 
pain at the end motions.  He lacked eversion, but inversion 
was 0 to 15 degrees.  Plantar flexion was reduced down to 0 
to 15 degrees with repetitive motion, but otherwise, no 
motions were affected by repetitive motion, pain, 
fatigability, lack of endurance, or incoordination.  There 
was no tenderness elicited on the medial aspect of the right 
ankle.  He could walk on his heels, but he could not walk on 
his toes, squat, or get up.  He reported that he could not 
move his ankle at all with repetitive motion and during 
flare-ups and that he had to drag his foot.  An X-ray showed 
only mild degenerative joint disease of the talonavicular 
joint and the tarsometatarsal joints, as well as a flattened 
calcaneus probably due to an old fracture. The examiner 
commented that the veteran had decreased range of motion 
(dorsiflexion, plantar flexion, and inversion, as well as 
lack of eversion) and that he had to drag his foot.  

It is true that the December 2005 examination results show a 
significant reduction in the range of motion (such as 
plantar flexion and dorsiflexion) since the July 2002 
examination.  Nevertheless, the dispositive consideration is 
the absence of ankylosis.      

The Board finds no reason to refer the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  There is 
no evidence of frequent hospitalization or of marked 
interference with employment.  Indeed, the veteran has 
reported losing only about four days of work due to foot 
problems, and his job is mainly sedentary.  The right ankle 
disability does not present an unusual or exceptional case.

Service connection for a right knee disability

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year following separation from active 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Notwithstanding the above, service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

To establish service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; 
(2) medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  This determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To 
establish secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service- connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 
C.F.R. § 3.102.

In this case, the veteran contends that he has developed 
right knee pain because of his service-connected right ankle 
disability.    

The service medical records do not include any complaints 
involving the right knee.  Indeed, for many years after 
service, there is absolutely no mention of any right knee 
symptoms, including on a March 1976 special orthopedic 
examination (which described unrestricted knee motion and 
"unrestricted symptom free, strong and stable" knees) or on 
VA examinations in April 1994 and January 1998.

Notably, on a July 2002 VA examination, the examiner 
specifically noted that that the veteran did not have any 
complaints in the knee joint.

VA outpatient medical records reflect complaint of knee pain 
in March 2004.

On VA examination in March 2005, the veteran reported that 
his right knee pain had started five years earlier.  He 
described having had to change the way he walks in order to 
decrease pressure on his right foot and ankle.  Right knee 
pain reportedly occurred with increased right foot and ankle 
pain.  Although he had apparently been given medication for 
right knee pain, he had not undergone any X-rays or received 
any physical therapy. Objectively, the veteran's right knee 
was not extended in stance.  The right lower extremity was 
externally rotated and pressure placed laterally on the 
foot.  However, there were no degenerative right knee 
changes, and the examiner identified full extension.  
Flexion was to 95 and 10 degrees, with pain at the end range 
of motion.  Strength was maintained.  There was no 
instability, anterior posterior drawer sign, or McMurray's 
testing.  Right knee X-rays revealed no osseous 
abnormalities.  Ultimately, the examiner concluded that 
there was no right knee condition.  

Thus, all of the available evidence demonstrates that the 
veteran does not currently have a cognizable or diagnosed 
right knee condition aside from pain in general.  See 
Degmetich, supra; Brammer, supra.  The Board is mindful of 
the veteran's complaints of ongoing right knee pain, 
especially in connection with his service-connected right 
foot pes planus and right ankle disabilities.  But pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  Moreover, as a layperson, he does not possess 
the required medical expertise to provide an opinion 
diagnosing a right knee condition or relating it to service 
or a service-connected disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, the weight of the evidence demonstrates that the 
veteran does not currently have a right knee condition that 
was incurred in or aggravated by service or that was caused 
or aggravated by any service-connected disability.  As the 
preponderance of the evidence is against this claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to a rating in excess of 20 percent for a right 
ankle disability is denied.

Service connection for a right knee disability is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


